OPINION — AG — ** JURISDICTION — DEFENDANT CHARGED WITH RAPE — MINOR ** THE SAFE PROCEDURE WOULD BE TO HAVE AN ORDER OF DISMISSAL ENTERED IN THE DISTRICT COURT AND THEN PROCEED BY FILING OF NEW PRELIMINARY COMPLAINT, EITHER IN THE JUSTICE COURT OR IN THE COUNTY COURT, THEREBY GIVING THE DEFENDANT OPPORTUNITY TO HAVE PRELIMINARY HEARING OR HIS RIGHT TO WAIVE SAME. (WHO HAS JURISDICTION TO TRY A DEFENDANT CHARGED WITH RAPE ON A THIRTEEN YEAR OLD GIRL, WHERE DEFENDANT WAS UNDER THE AGE OF SIXTEEN (JUVENILE)) CITE: 10 O.S. 101 [10-101] (LEWIS A. WALLACE)